Title: To Thomas Jefferson from John B. Prevost, 26 July 1804
From: Prevost, John B.
To: Jefferson, Thomas


               
                  
                     Sir
                  
                  N York July 26h. 1804
               
               I received last evening the note you did me the honor to write communicating your intentions to confer upon me the appointment of Judge of the Superior Court of the Orleans territory—It has for some time past been my wish to remove thither provided I could take with me that approbation of the Executive of the U states which this mark of its confidence indicates—You will therefore be pleased Sir to accept the assurance of my sincere acknowledgments and of every exertion to render myself useful to my Country in the discharge of its important duties—I have the honor to be with great 
               respect Your Most obedt & Huml sert
               
                  
                     J B Prevost
                  
               
            